DETAILED ACTION

This action is made FINAL in response to the amendments filed on 8/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 7, 10, 11, 13 - 17, 20 – 26 and 30 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0267301) in view of Brunk et al (US 2014/0187199) and in further view of Cadambi et al (US 2011/0119467).
As to claim 1, Yang et al teaches an apparatus comprising:
a neural network module (paragraph [0106]...neural networks) comprising a neuron network structure to perform pattern recognition within an input image using a set of input image values (paragraph [0106]...The HVWs 1909 are obtained by a classification module 1950, which determines the labels 1902 for the image 1901 based on the HVWs 1909 that are associated with the image 1901 and on trained label classifiers 1913); and
a quantization module (paragraph [0106]...feature-quantization module 1920) to quantize input image values (paragraph [0106]...an image 1901 is input) to reduce processing requirements within one or more stages of the neuron network structure (paragraph [0106]...An image 1901 is input to a feature-extraction module 1910, which extracts low-level features 1903 from the image 1901);
the quantization module to perform quantization of each of a plurality of patches (paragraph [0106]...An image 1901 is input to a feature-extraction module 1910, which extracts low-level features 1903 from the image 1901) of the input image using a first quantization policy to generate a first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) of quantized input data and to perform quantization of each of a plurality of kernel data (paragraph [0044]...given the weight matrix W, a Gaussian kernel can be used to make the weight matrix W positive and symmetric) using a second quantization policy to generate a second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) of quantized kernel data.
Yang et al fails to explicitly show/teach that the neural network module is a convolutional neural network module and.
However, Brunk et al teaches a convolutional neural network module (paragraph [0416]...Neural Networks and associated learning methods (e.g., Convolutional Neural Nets (CNN), RNN, Refractory neural nets and vision) may also be applied to design an object classifier for spectral vectors and spectral vectors combined with other features, 2D spatial or 3D spatial information associated with spectricity vectors) comprising a neuron network structure to perform pattern recognition (paragraph [0478]...recognition system) within an input image using a set of input image values (paragraph [0151]...input a 16-valued 1-D array of numbers).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yang et al’s neural network module to be a convolutional neural network module, as in Brunk et al, for the purpose of identification and/or classification.
Yang et a and Brunk et al both fails to explicitly show/teach the matrix multiplication of the elements of the first matrix and the second matrix is performed in one or more convolution layers of the convolutional neural network
However, Cadambi et al teaches a neural network module is a convolutional neural network module (paragraph [0059]...Convolutional Neural Networks (CNNs) are 2-dimensional neural networks used for pattern recognition) and wherein the matrix multiplication of the elements of the first matrix and the second matrix is performed in one or more convolution layers of the convolutional neural network (paragraph [0060]...CNN classification uses 1D or 2D convolutions followed by arithmetic operations and sub-sampling. The core computation in one layer is the convolution of I.sub.n input images with L, kernels and their pixel-wise summation to produce one output image. This is repeated for O.sub.n output images, each with the same I.sub.n inputs but a different set of weights. MAPLE's support for data access patterns allows convolutions to be expressed as matrix  operations. The operations amount to repeated matrix – matrix multiplications  {A}.times.{B}={C} where {A}, {B} and {C} are sets of input, kernel and output matrcies. MAPLE's memory and input local store controllers can be programmed for these data access patterns. Since the kernels are small and do not change, one can place kernel data in the PE private local stores 106, stream in the input matrix, and stream out the output matrix. Then each matrix - matrix operation A.times.B is parallelized along the columns of B: a MAPLE PE 108 computes one element in the final matrix)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yang et al’s  matrix multiplication of the elements of the first matrix and the second matrix is performed in one or more convolution layers of the convolutional neural network, as in Cadambi et al, for the purpose of processing coarse-grained, independent computation streams.


As to claim 2, Yang et al teaches the apparatus further comprising:
a matrix multiplication module to perform a matrix multiplication of elements of the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) and the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) to generate a matrix of dequantized results (paragraph [0042]...the Image-Image and MVW-MVW similarity blocks are computed by using the inner product of the rows of the weighted co-occurrence matrix  S').

As to claim 3, modified Yang et al teaches the first quantization policy used to generate the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a first quantization factor (Brunk et al paragraph [0116]...H matrix correction factors) and a first quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors) and wherein the second quantization policy used to generate the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104)  comprises a second quantization factor (Brunk et al paragraph [0116]...H matrix correction factors) and a second quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors).

As to claim 5, Yang et al teaches the apparatus wherein the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a plurality of rows, each of the rows (paragraph [0042]...the Image-Image and MVW-MVW similarity blocks are computed by using the inner product of the rows of the weighted co-occurrence matrix  S') generated using data from one of the patches of the input image (paragraph [0032]... low-level features 103 from the one or more images 101).

As to claim 6, Yang et al teaches the apparatus wherein the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a plurality of columns, each of the columns including quantized kernel data (paragraph [0052]...each row and column will have K or more non-zero entries with no more than 2K non-zero entries. Thus, sparse eigenvalue decomposition techniques may be used).

As to claim 7, modified Yang et al teaches the apparatus further comprising:
a quantization factor dictionary (Brunk et al paragraph [0390]...quantized codebook vectors) into which the quantization module (paragraph [0106]...feature-quantization module 1920) is configured to write the first quantization factor (Brunk et al paragraph [0116]...H matrix correction factors), the first quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors), the second quantization factor (Brunk et al paragraph [0116]...H matrix correction factors), and the second quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors).

As to claim 10, Yang et al in view Brunk et al discloses the claimed invention except for that each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values.
 It would have been an obvious matter of design choice each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values, since applicant has not disclosed that each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any numerical value.

Claims 11 and 20 have similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 30 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 31 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 






Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive.
Yang et a and Brunk et al both fails to explicitly show/teach the matrix multiplication of the elements of the first matrix and the second matrix is performed in one or more convolution layers of the convolutional neural network
However, Cadambi et al teaches a neural network module is a convolutional neural network module (paragraph [0059]...Convolutional Neural Networks (CNNs) are 2-dimensional neural networks used for pattern recognition) and wherein the matrix multiplication of the elements of the first matrix and the second matrix is performed in one or more convolution layers of the convolutional neural network (paragraph [0060]...CNN classification uses 1D or 2D convolutions followed by arithmetic operations and sub-sampling. The core computation in one layer is the convolution of I.sub.n input images with L, kernels and their pixel-wise summation to produce one output image. This is repeated for O.sub.n output images, each with the same I.sub.n inputs but a different set of weights. MAPLE's support for data access patterns allows convolutions to be expressed as matrix  operations. The operations amount to repeated matrix – matrix multiplications  {A}.times.{B}={C} where {A}, {B} and {C} are sets of input, kernel and output matrcies. MAPLE's memory and input local store controllers can be programmed for these data access patterns. Since the kernels are small and do not change, one can place kernel data in the PE private local stores 106, stream in the input matrix, and stream out the output matrix. Then each matrix - matrix operation A.times.B is parallelized along the columns of B: a MAPLE PE 108 computes one element in the final matrix)
Therefore, Yang et al in view of Brunk et al and in further view of Cadambi et al.




Allowable Subject Matter
Claims 8, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128